DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with remarks March 3, 2021. Claim 40 has been amended. Claims 27-52 are pending. This communication is considered fully responsive and sets forth below.
3.	Claims Objections: in the Response, Applicants amended claim(s) for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
Allowable Subject Matter
4.	Claims 27-52 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Marinier et al. (US 2020/0145079) and Xiong et al. (US 10,666,334) are generally directed to various aspects of the beamforming and uplink control and data transmission techniques that enable a UE to maintain at least one beam process for operation with multiple beams, wherein the beam process is established as part of a random access procedure in which resources are provisioned in random access response messages, and the techniques also handle beam process failures, use beam processes for mobility, and select beams using open-loop and closed-loop selection procedures; an apparatus of an e-NodeB (eNB) capable to establish a communication connection with a user equipment (UE) in a communication network, the eNB comprising processing circuitry to transmit a downlink (DL) beamforming training reference signal (BF-TRS) to a user equipment (UE) using transmit beamforming weights. 
However, in consideration of the claim amendment with arguments/remarks filed on March 3, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“decode one or more control channel sets from a common search space of the DL control channel, wherein each control channel set of the one or more control channel sets is mapped to an associated symbol of one or more symbols of a slot, wherein each control channel set of the one or more control channel sets has an associated transmit beamforming,” and “wherein each control channel set of the one or more control channel sets comprises a common set of control information,” as specified in claim 27. 
“map the common set of control channel information to two or more control channel sets in a common search space of a DL (Downlink) control channel, wherein each of the two or more control channel sets is mapped to an associated symbol of two or more symbols of a slot;” and “select an associated set of transmit beamforming weights for each control channel set of the two or more control channel sets,” as specified in claim 40. 
“receive one or more control channel sets from a common search space of the DL control channel, wherein each control channel set of the one or more control channel sets is mapped to an associated symbol of one or more symbols of a slot, wherein each control channel set of the one or more control channel sets has an associated transmit beamforming,” and “wherein each control channel set of the one or more control channel sets comprises a common set of control information,” as specified in claim 48. 
Dependent claims 28-39, 41-47, and 49-52 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473